 Case 15-10697          Doc 144    Filed 06/05/20 Entered 06/05/20 16:22:03             Desc Main
                                    Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

In re:

Anh V. Nguyen                                        Chapter 13
Tran Tram                                            Case Number 15-10697-JEB
                                                     Honorable Janet E Bostwick
          Debtors
____________________________________/

                                RESPONSE TO SHOW CAUSE

Now comes, U.S. Bank Trust National Association, as Trustee of the FW Series I Trust, by and

through its attorneys, Orlans PC and hereby responds to the Court’s Order to Show Cause

[Docket No. 142] and states as follows:

     1. On April 21, 2020, the Chapter 13 Trustee filed her Notice of Final Cure [Docket No.

         139] with the respect to the underlying mortgage claim. As such, the deadline to respond

         to said notice was May 12, 2020.

     2. On May 1, 2020, the underlying mortgage claim was service transferred to SN Servicing

         Corporation.

     3. Due to the aforementioned service transfer, a response to the Chapter 13 Trustee’s Notice

         of Final Cure was not timely filed.

     4. U.S. Bank Trust National Association, as Trustee of the FW Series I Trust has

         contemporaneously herewith filed its response to the Chapter 13 Trustee’s Notice of

         Final Cure.

WHEREFORE, U.S. Bank Trust National Association, as Trustee of the FW Series I Trust hereby

requests that the Court release the Order to Show Cause [Docket No. 142].
 Case 15-10697       Doc 144   Filed 06/05/20 Entered 06/05/20 16:22:03       Desc Main
                                Document     Page 2 of 2


Date: June 5, 2020                            Respectfully Submitted,


                                              /s/ Jason J. Giguere ________
                                              Elizabeth M. Abood-Carroll, Esq. 569551
                                              Jason J. Giguere, Esq. 667662
                                              Matthew Dailey, Esq. 672242
                                              Patrick J. Martin, Esq. 669534
                                              Tatyana P. Tabachnik, Esq. 673236
                                              Orlans PC
                                              Attorneys for U.S. Bank Trust National
                                              Association, as Trustee of the FW Series I
                                              Trust
                                              PO Box 540540
                                              Waltham, MA 02454
                                              (781) 790-7800
                                              Email: bankruptcyNE@orlans.com
                                              File Number: 17-007658
